         Case 3:20-cv-01800-JD Document 1-2 Filed 03/13/20 Page 1 of 4



     RACHELE R. BYRD (190634)
1    byrd@whafh.com
     BRITTANY N. DEJONG (258766)
2    dejong@whafh.com
     WOLF HALDENSTEIN ADLER
3     FREEMAN & HERZ LLP
4    750 B Street, Suite 1820
     San Diego, CA 92101
5    Telephone: 619/239-4599
     Facsimile: 619/234-4599
6
     Attorneys for Plaintiff
7
8                                   UNITED STATES DISTRICT COURT
9                                 NORTHERN DISTRICT OF CALIFORNIA

10   MICHAEL RIGGS, Individually and on Behalf of
                                                    Case No.
11   All Others Similarly Situated,
                                                    DECLARATION OF PLAINTIFF
12                                                  MICHAEL RIGGS PURSUANT TO
                               Plaintiff,           CAL. CIV. CODE § 1780(d)
13
        v.
14
     ROBINHOOD FINANCIAL, LLC,
15   ROBINHOOD SECURITIES, LLC, and
     ROBINHOOD MARKETS, INC.,
16
17                             Defendants.
18
19
20
21
22
23
24
25
26
27
28


              DECLARATION OF PLAINTIFF MICHAEL RIGGS PER CAL. CIV. CODE § 1780(d)
         Case 3:20-cv-01800-JD Document 1-2 Filed 03/13/20 Page 2 of 4




1           I, MICHAEL RIGGS, hereby declare as follows:
2
3           1.       I am over the age of 18 years, have personal knowledge of the facts stated herein,
4    and could and would competently testify thereto if called upon to do so.
5           2.       I am a Plaintiff in the above-entitled action and a resident/citizen of the State of
6    Pennsylvania.
7           3.       My Complaint filed in this matter contains a cause of action for violations of the
8    Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq., against Robinhood Markets, Inc.
9    (“Robinhood Markets”), a company doing business nationwide including at its headquarters in
10   Menlo Park, San Mateo County, and against Robinhood Financial, Inc. (“Robinhood Financial”), a
11   wholly owned subsidiary of Robinhood Markets, and a company doing business nationwide
12   including at its headquarters in Menlo Park, San Mateo County, and against Robinhood Securities
13   (“Robinhood Securities”), a wholly owned subsidiary of Robinhood Markets, and a company
14   doing business nationwide, including in San Mateo County. (“Robinhood Markets,” “Robinhood
15   Financial,” and “Robinhood Securities,” are collectively referred to herein as “Robinhood” or
16   “Defendants”). This cause of action arises out of Defendants’:
17          (1)      failure to disclose that its platform was inadequately built and maintained to handle
18          consumer demand;
19          (2)      failure to provide adequate technological systems necessary to perform under the
20          contract;
21          (3)      failure to provide services when an outage occurred due to a lack of infrastructure
22          and alternate means for customers to place timely trades;
23          (4)      failure to provide access to its financial services in a timely manner;
24          (5)      platform being subject to and experiencing substantial outage(s) that prohibited the
25          customers and Robinhood from performing in a timely manner (or at all) under the
26          contract;
27          (6)      failure to comply with all applicable legal, regulatory, and licensing requirements;
28          and

              DECLARATION OF PLAINTIFF MICHAEL RIGGS PER CAL. CIV. CODE § 1780(d)
                                                                             -1-
             Case 3:20-cv-01800-JD Document 1-2 Filed 03/13/20 Page 3 of 4




1              (7)    failure to exercise trades and actions requested by customers, including me, in a
2              complete and timely manner (also required by FINRA Rule 5310).
3              4.     My Complaint is filed in the proper place for trial under Civil Code Section
4    1780(d) because:       Defendants do business nationwide, including in San Mateo County;
5    Defendants Robinhood Markets and Robinhood Financial are headquartered in San Mateo County;
6    and, on information and belief, a substantial portion of the conduct complained of in the
7    Complaint occurred in San Mateo County within the Northern District of California.
8
9              I declare under penalty of perjury under the laws of the United States of America that the
10   foregoing is true and correct. Executed this ____ day of March, 2020, at ________________,
11   Pennsylvania.
12
                                            __________________________________
13                                                  MICHAEL RIGGS
14
15
16
17
18
19
20
21
22
23
24
25
26
27   26325


28

                DECLARATION OF PLAINTIFF MICHAEL RIGGS PER CAL. CIV. CODE § 1780(d)
                                                                               -2-
Case 3:20-cv-01800-JD Document 1-2 Filed 03/13/20 Page 4 of 4




                                          Scanned with CamScanner
